 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
      BECKY GREER, TIMOTHY C. BUDNIK,                       Case No. 1:15-cv-01066-EPG
11    ROSARIO SAENZ, IAN CARTY, HALEY
      MARKWITH, and MARCIA GARCIA                           ORDER DISMISSING CASE AND
12    PESINA, individually and as class                     ENTERING FINAL JUDGMENT, AND
      representatives,                                      DIRECTING CLERK TO CLOSE CASE
13
                      Plaintiffs,
14

15           v.

16    PACIFIC GAS AND ELECTRIC COMPANY,
      IBEW LOCAL 1245, and DOES 1 through 10,
17    inclusive,
18
                     Defendants.
19

20
            The Court previously granted final approval of class action settlement, attorneys fees,
21
     costs, enhancement award, and claims administration expenses. (ECF No. 281.) The parties have
22
     now filed a declaration from a representative of the claims administrator confirming that all
23
     settlement funds have been disbursed. (ECF No. 282.) Accordingly, the Court:
24

25                1. Enters this final judgment and orders that the parties act in accordance with the

26                   terms in the settlement agreement;

27                2. The Court shall retain continuing jurisdiction to interpret, implement, and enforce

28                   the settlement, and all orders and judgment entered in connection therewith; and

                                                       1
 1              3. Directs the Clerk of the Court to close this case.
 2
     IT IS SO ORDERED.
 3

 4     Dated:     January 16, 2019                            /s/
 5                                                        UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      2
